                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JEFFREY IHM,

           Petitioner,

v.                                     Case No: 2:18-cv-700-FtM-29NPM
                                           Case No. 2:15-CR-3-FTM-29CM
UNITED STATES OF AMERICA,

           Respondent.



                           OPINION AND ORDER

       This matter comes before the Court on petitioner’s Motion

Under 28 U.S.C. Section 2255 to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody (Cv. Doc. #1; Cr. Doc.

#211) 1 and Memorandum in Support (Cv. Doc. #2), both filed on

October   23,   2018.     Petitioner   also   filed   an   Amendment   to

Memorandum in Support (Cv. Doc. #10) on December 19, 2018.             The

government filed a Response in Opposition to Motion (Cv. Doc. #14)

on March 25, 2019, to which petitioner filed a Reply (Cv. Doc.

#15) on May 1, 2019.        Petitioner raises claims of ineffective

assistance of trial and appellate counsel in connection with

sentencing issues.      For the reasons set forth below, none of the

issues have merit.


1The Court will refer to the docket of the civil habeas case as
“Cv. Doc.”, and will refer to the docket of the underlying criminal
case as “Cr. Doc.”
                                                   I.

     On January 21, 2015, a seven-count Indictment (Cr. Doc. #3)

was filed against petitioner.                     On February 4, 2015, a federal

grand    jury      in    Fort     Myers,      Florida     returned    a    nineteen-count

Superseding Indictment (Cr. Doc. #18) charging petitioner with

fourteen      counts      of     wire    fraud    and     five    counts    of    aggravated

identity       theft.           On    August      24,     2016,     petitioner         entered

unconditional guilty pleas to all counts without the benefit of a

plea agreement.               (Cr. Doc. #148.)          The pleas were accepted and

petitioner was adjudicated guilty.                    (Cr. Doc. #151.)

     On      October      6,     2016,     the    government      filed     a    Motion   for

Forfeiture Money Judgment and Preliminary Order of Forfeiture of

Specific Assets (Cr. Doc. #154.)                        This motion sought a money

judgment against petitioner in the amount of $2,234,681.00, which

were the proceeds petitioner obtained as the result of the wire

fraud        scheme       charged        in      Counts     One     through        Fourteen.

Additionally,           the    government      sought     forfeiture       of    $315,000.00

which had been seized from petitioner’s wife’s checking account at

Suncoast Credit Union as proceeds of the fraud, and real property

located       in      Naples,        Florida      (petitioner’s       and        his    wife’s

homestead), which had been purchased with proceeds of the fraud.

        In   the   final        Presentence       Investigation      Report       (Cr.    Doc.

#163), petitioner’s offense level was computed pursuant to U.S.




                                              - 2 -
Sentencing Guidelines Manual § 2B1.1.    The Base Offense Level of

7 was increased by the following specific offense characteristics:

(1) 16 levels because the $2,298,233.90 loss amount exceeded $1.5

million but was less than $3.5 million; (2) an additional 2 levels

because over 10 victims were involved; (3) another 2 levels because

the offense involved sophisticated means by use of false websites,

stolen identities, and spoofed email addresses to electronically

conceal his tracks; and (4) 2 more levels because petitioner

derived more than $1 million in gross receipts from one or more

financial institutions, i.e., $1,064,644 from Wells Fargo.        (Cr.

Doc. #163, ¶¶ 72-76.)   Petitioner had no objections to the factual

accuracy of the Presentence Investigation Report (Cr. Doc. #165,

pp. 1-2; Cr. Doc. #184, p. 6), but objected to the two-level

enhancement for ten or more victims (Cr. Doc. #165, p. 2).        This

objection   was   withdrawn   at   the   sentencing   hearing     with

petitioner’s express approval.     (Cr. Doc. #184, p. 10.)      With a

Criminal History Category of IV, the Sentencing Guidelines range

was 92 to 115 months imprisonment, plus consecutive imprisonment

for the aggravated identity theft counts.   (Cr. Doc. #163, ¶¶ 142-

144.)   Restitution was computed as $2,298,233.93.    (Id., ¶ 156.)

     On January 30, 2017, the Court sentenced petitioner to a term

of 92 months imprisonment on Counts One through Fourteen, to be

served concurrently; 24 months imprisonment on Count Fifteen, to




                               - 3 -
be served consecutively to the sentences in Counts One through

Fourteen; 24 months imprisonment on Count Sixteen, to be served

consecutively to the sentences in Counts One through Fourteen and

Count Fifteen; and 24 months imprisonment on Counts Seventeen

through Nineteen, to be served concurrently with each other and

Count Sixteen; for a total of 140 months of imprisonment, followed

by a term of supervised release.                  (Cr. Docs. ## 167, 169, 184.)

Petitioner had no objection to the forfeiture or money judgment

(Cr. Doc. #184, pp. 11-12), and on January 31, 2017, a Forfeiture

Money Judgment and Preliminary Order of Forfeiture for Specific

Assets   (Cr.    Doc.      #168)    was   filed.         This   Judgment      and   Order

forfeited $2,234,681.00 to the United States, as well as $315,000

from   petitioner’s        wife’s    checking      account      at   Suncoast       Credit

Union, and the real property located at 3343 Pacific Drive, Naples,

Florida.

       Judgment (Cr. Doc. #169) was filed on February 1, 2017, and

included restitution totaling $2,298,233.93, payable in varying

amounts to Wells Fargo Bank (Wells Fargo) ($1,064,664.74), CIT

Group, Inc. (CIT) ($485,065.18), and Key Equipment Finance (Key)

($748,504.01), and forfeiture of the checking account proceeds and

the real property. (Cr. Doc. #169, p. 7.)

       Ancillary      proceedings         were      conducted        concerning        the

forfeiture      of   the    real    property,      but    no    claim   was    filed    by




                                          - 4 -
petitioner’s      wife.      On    February    9,    2018,    a     Final    Order   of

Forfeiture (Cr. Doc. #205) was issued forfeiting the real property

to the United States.

       On April 27, 2018, petitioner filed a pro se Petition to Stop

Levy on Personal Residence Pursuant to the Order of Forfeiture.

(Cr. Doc. #206.)          Petitioner asserted his wife, who currently

lived at the residence with her daughter, was an innocent owner of

the    real    property   and     therefore    the       property    should    not   be

forfeited.      The government opposed the petition (Cr. Doc. #207),

asserting that petitioner had no standing to assert a claim to the

property on behalf of his wife, the petition was more than a year

out of time, and the petition failed to allege the time and

circumstances under which petitioner’s wife accrued an interest in

the property.       On May 8, 2018, the Court entered an Order (Cr.

Doc. #208) dismissing the petition based on untimeliness and the

lack   of     petitioner’s   standing.        On     May    24,   2018,     petitioner

advised the Court that his wife did not desire to file any

additional      petitions    relating     to       the     Naples    property,       but

requested the Court intervene and grant an extension of the time

to vacate the property.            (Cr. Doc. #209.)           An Order (Cr. Doc.

#210) denied this request on May 31, 2018.

       On direct appeal of the criminal case, petitioner argued that

his total sentence was substantively unreasonable.                          Petitioner




                                      - 5 -
asserted the district court failed to weigh all of the 18 U.S.C.

§ 3553(a) factors equally, and failed to consider the argument

that had he been equipped with better legal representation at the

beginning of the case, he would have accepted the government’s

initial plea offer of a lesser sentence.         (Cr. Doc. #201, p. 2.)

The Eleventh Circuit affirmed the convictions and sentences on

October 31, 2017.         (Cr. Doc. #201); United States v. Ihm, 716 F.

App'x 833 (11th Cir. 2017).

                                        II.

     Petitioner’s §2255 motion was signed on October 16, 2018, and

filed on October 22, 2018.        The government concedes the motion is

timely filed (Cv. Doc. #14, p. 2, n. 1), and the Court agrees.

  A. Ineffective Assistance of Trial and Appellate Counsel

     The legal standard for ineffective assistance of counsel

claims in a habeas proceeding is well established.           To prevail on

a claim of ineffective assistance of counsel, a habeas petitioner

must demonstrate both that (1) counsel's performance was deficient

because it fell below an objective standard of reasonableness and

(2) prejudice resulted because there is a reasonable probability

that,   but   for   the    deficient   performance,   the   result   of   the

proceeding would have been different.         See Hinton v. Alabama, 571

U.S. 263, 272-73 (2014) (citing Strickland v. Washington, 466 U.S.

668, 687, 694 (1984) and Padilla v. Kentucky, 559 U.S. 356, 366




                                    - 6 -
(2010)).    “Because a petitioner's failure to show either deficient

performance or prejudice is fatal to a Strickland claim, a court

need not address both Strickland prongs if the petitioner fails to

satisfy either of them.”       Kokal v. Sec'y, Dep't of Corr., 623 F.3d

1331, 1344 (11th Cir. 2010) (citations omitted).

      The   proper   measure    of   attorney      performance    is     “simply

reasonableness under prevailing professional norms” considering

all   the   circumstances.      Hinton,      571   U.S.   at   273     (internal

quotations and citations omitted).           “A fair assessment of attorney

performance requires that every effort be made to eliminate the

distorting effects of hindsight, to reconstruct the circumstances

of counsel's challenged conduct, and to evaluate the conduct from

counsel's perspective at the time.”           Strickland, 466 U.S. at 689;

see also Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (stating

courts must look to the facts at the time of counsel’s conduct).

This judicial scrutiny is highly deferential, and the Court adheres

to a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.              See Strickland,

466 U.S. at 689-90.

      To be objectively unreasonable, the performance must be such

that no competent counsel would have taken the action.                 See Rose

v. McNeil, 634 F.3d 1224, 1241 (11th Cir. 2011); see also Hall v.

Thomas, 611 F.3d 1259, 1290 (11th Cir. 2010).              Additionally, an




                                     - 7 -
attorney is not ineffective for failing to raise or preserve a

meritless issue.       See United States v. Winfield, 960 F.2d 970, 974

(11th Cir. 1992); see also Ladd v. Jones, 864 F.2d 108, 109-10

(11th Cir. 1989).

      The same deficient performance and prejudice standards apply

to appellate counsel.        See Smith v. Robbins, 528 U.S. 259, 285-86

(2000); see also Roe, 528 U.S. at 476-77.                    If the Court finds

there has been deficient performance, it must examine the merits

of the claim omitted on appeal.          If the omitted claim would have

had   a   reasonable    probability    of     success   on    appeal,   then   the

deficient performance resulted in prejudice.             See Joiner v. United

States, 103 F.3d 961, 963 (11th Cir. 1997).                     Counsel is not

deficient for failing to raise non-meritorious claims on direct

appeal.    See Diaz v. Sec’y for the Dep’t of Corr., 402 F.3d 1136,

1144-45 (11th Cir. 2005).

  B. Evidentiary Hearing

      A district court shall hold an evidentiary hearing on a habeas

corpus petition “[u]nless the motion and the files and records of

the case conclusively show that the prisoner is entitled to no

relief[.]”    28 U.S.C. § 2255(b).       However, a district court is not

required to hold an evidentiary hearing where the petitioner’s

allegations    are     patently    frivolous,      based      upon   unsupported

generalizations,       or   affirmatively     contradicted      by   the   record.




                                      - 8 -
Aron v. United States, 291 F.3d 708, 715 (11th Cir. 2002).                         To

establish      entitlement     to   an    evidentiary     hearing         concerning

ineffective assistance of counsel, petitioner must “allege facts

that would prove both that his counsel performed deficiently and

that he was prejudiced by his counsel’s deficient performance.”

Hernandez v. United States, 778 F.3d 1230, 1232 (11th Cir. 2015).

                                           III.

       A. Ground One:       Restitution, Forfeiture, Loss Amount

       In    Ground    One,    petitioner      asserts    that       he     received

ineffective assistance of counsel from his trial and appellate

attorney.      Specifically, petitioner asserts his trial attorney

failed to properly seek and obtain reductions in the loss and

restitution amounts, and failed to properly protect his personal

residence from forfeiture.             Petitioner also asserts that his

appellate attorney should have raised these issues on direct

appeal.      (Cv. Doc. #1, pp. 4-5, 12; Cv. Doc. #2, pp. 3-4.)

       (1)    Reductions to Restitution Amounts

       The Eleventh Circuit has held that “§ 2255 cannot be utilized

by a federal prisoner who challenges only the restitution portion

of his sentence because § 2255 affords relief only to those

prisoners who ‘claim[ ] the right to be released’ from custody.”

Blaik v. United States, 161 F.3d 1341, 1343 (11th Cir. 1998).

More   recently,      the   Eleventh     Circuit   held   that   §    2255    is   an




                                       - 9 -
inappropriate vehicle for challenging the restitution portion of

a sentence, even if the restitution claim is coupled with a claim

seeking release from custody, and even if ineffective assistance

of counsel is alleged.     Mamone v. United States, 559 F.3d 1209,

1210-11 (11th Cir. 2009).

     Petitioner’s claims that the Court improperly calculated his

restitution amount, that his trial attorney provided ineffective

assistance of counsel by failing to argue for a reduction in the

restitution calculation, and that his appellate attorney provided

ineffective   assistance    of   counsel   by    failing   to   raise   the

restitution calculation issue on direct appeal are not cognizable

in a § 2255 proceeding.     Accordingly, the restitution portion of

Ground One is dismissed for lack of jurisdiction.

     (2)   Forfeiture of Personal Residence

     Petitioner   argues     that    his   trial     attorney     provided

ineffective assistance of counsel by failing to properly protect

his personal residence from forfeiture, and his appellate attorney

provided ineffective assistance of counsel by failing to raise

this forfeiture issue on direct appeal.         (Cv. Doc. #2, pp. 3-4.)

     “[A] criminal forfeiture is part of the defendant’s sentence

and must be challenged on direct appeal or not at all.” Young v.

United States, 489 F.3d 313, 315 (7th Cir. 2007).                 As with

restitution claims, a challenge to forfeiture is outside the scope




                                 - 10 -
of a § 2255 proceeding because § 2255 affords relief only to those

prisoners who claim the right to be released from custody.              Thus,

a claim of ineffective assistance of counsel in connection with

the forfeiture of petitioner’s home is not cognizable on a § 2255

motion because it “would in no part relieve petitioner from his

physical confinement. . . .”        Green v. United States, No. 2:12-

CR-5-FTM-29CM, 2017 WL 3327588, at *2 (M.D. Fla. Aug. 2, 2017).

     Alternatively, even if forfeiture could be raised in a § 2255

proceeding, petitioner has shown no basis for relief.                There is

no doubt that the residence was purchased with the proceeds of

petitioner’s     fraudulent       activities.            The    Presentence

Investigation    Report,     to   which    petitioner     had   no    factual

objections, so stated in at least four places.             (Cr. Doc. #163,

¶¶ 9, 45, 115, 138.)   The residence was therefore properly subject

to forfeiture, and petitioner suggests nothing that his attorney

could have done to prevent such a forfeiture.            The fact that the

property was petitioner’s homestead did not preclude forfeiture of

petitioner’s interest in the property.          United States v. Fleet,

498 F.3d 1225, 1228 (11th Cir. 2007).         Additionally, counsel was

appointed   to   represent    petitioner,    not   his   wife   or    family.

Petitioner has shown neither deficient performance nor prejudice

with regard to the forfeiture of his interest in the real property.




                                  - 11 -
       (3)    Calculation of Loss Amount; Offset Amounts

       Petitioner      argues       that     the    loss   amount        was    incorrectly

calculated, and counsel improperly failed to challenge the amount.

Petitioner      only    raises      this      summarily       in   Ground       One,     while

addressing it at length as Ground Two.                     The Court will likewise

address these issues in Ground Two.

       B. Ground Two: Appeal Rights/Offset to Loss Amount/Amount
         Derived From Wells Fargo

       (1)    Waiver of Appeal Rights

       Ground    Two    in    the     §    2255     Motion,      not    included       in   the

Memorandum       or    Amended      Memorandum,          argues        that    counsel      was

ineffective for letting petitioner sign a plea agreement that

waived his right to appeal. (Cv. Doc. #1, pp. 6-7.)                            This portion

of   Ground     Two    is    denied       because    the   record       establishes         that

petitioner entered pleas of guilty without the benefit of a plea

Agreement (Cr. Docs. ## 144-51), and petitioner did file an appeal

(Cr. Docs. #171, #201), which was decided on the merits.

       (2)      Offsets to Loss Amount

       In Ground Two of the Memorandum, Petitioner concedes that

there was no dispute that the correct loss amount was $2,298,233.93

(Cv.   Doc.     #2,    pp.    5,    7),     as     set   forth     in    the    Presentence

Investigation Report.              The problem, petitioner asserts, is that

his attorney failed to argue that this amount should have been

reduced by amounts which were paid back to victims.                              Petitioner




                                            - 12 -
asserts that the proper credit reductions would have resulted in

a reduction of the base offense level, which in turn would have

resulted in a significantly lower sentence on the fraud counts.

(Cv. Doc. #2, pp. 4-8.)      Petitioner has calculated the effect of

the lack of credits differently in his papers.              In his initial

Memorandum, petitioner asserts:

           These numbers total of $1,031,497.37 and
           movant’s loss amount should be reduced by that
           number. That would in turn mean movant’s loss
           amount should actually be $1,795,441.34.
           Since the loss is now below $550,000, movant’s
           sentence should be reduced by four levels or
           to level 22 from level 26.         This is a
           reduction in the movant’s sentence, assuming
           he was sentenced at the top of the guidelines,
           of thirty seven months.

(Cv. Doc. #2, p. 8.)    More recently, petitioner asserts that the

credits would reduce the loss amounts to $718,857.63, which would

have resulted in a two-level reduction in the base offense level.

(Cv. Doc. #15, p. 4.)       Petitioner also asserts that the lack of

reductions for such credits should have been raised on direct

appeal, but was not.    (Cv. Doc. #1, p. 12.) 1

     The   Base   Offense   Level    for    the   fraud   offenses   in   the

Superseding   Indictment     was    level    7.     See   U.S.   Sentencing

Guidelines Manual (USSG) § 2B1.1(a)(1).           This level may then be


1 Petitioner also asserts in Ground Two that the restitution amount
should have been reduced. As stated in Ground One, claims relating
to the amount of restitution are not cognizable in a § 2255
proceeding.



                                   - 13 -
increased based on the amount of loss.      See USSG § 2B1.1(b).     The

Presentence Investigation Report calculated the loss amount in

this case as follows:

           The offense conduct reflects that the total
           loss amount is $2,298,233.93.

                 Wells Fargo          $1,064,664.74
                 CIT                    $421,512.25
                 CIT (Relevant Conduct) $63,552.93
                 Key                    $748,504.01
                 Total:               $2,298,233.93

(Cr. Doc. #163, ¶ 66.)   Because the loss was more than $1.5 million

but less than $3.5 million, 16 levels were added to the Base

Offense Level.   See USSG § 2B1.1(b)(1)(I).

       The Sentencing Guidelines also provide, however, that the

loss amount shall be reduced by certain credits against loss in

some   circumstances.    The   relevant   portion   of   the   Sentencing

Guidelines provides:

           Loss shall be reduced by the following:

           (i) The money returned, and the fair market
           value of the property returned and the
           services rendered, by the defendant or other
           persons acting jointly with the defendant, to
           the victim before the offense was detected.
           The time of detection of the offense is the
           earlier of (I) the time the offense was
           discovered by a victim or government agency;
           or (II) the time the defendant knew or
           reasonably should have known that the offense
           was detected or about to be detected by a
           victim or government agency.

U.S. Sentencing Guidelines Manual § 2B1.1 cmt. n.3(E)(i).




                                - 14 -
     In this case, petitioner asserts he was entitled to credits

against the loss amount totaling either $1,031,497.37 (Cv. Doc.

#2, p. 8) or $1,579,807.30 (Cv. Doc. #15, p. 4) based upon funds

repaid to the victims.          None of the amounts now claimed by

petitioner as the source of a credit against loss amount could be

credited   to   petitioner.     Neither    his   trial   attorney    nor   his

appellate attorney provided ineffective assistance by failing to

raise these issues.

     As the commentary to USSG § 2B1.1 provides, money returned to

a victim is only credited against the loss amount if the money is

returned to the victim before the offense was detected. U.S.

Sentencing Guidelines Manual § 2B1.1 cmt. n.3(E)(i).                “The time

of detection of the offense is the earlier of (I) the time the

offense was discovered by a victim or government agency; or (II)

the time the defendant knew or reasonably should have known that

the offense was detected or about to be detected by a victim or

government agency.”    Id.

     Here, the offenses were alleged to have occurred between at

the latest February 2013 through on or about July 18, 2014 (Cr.

Doc. #18, p. 4.)    The original Indictment (Cr. Doc. #3) was filed

on January 21, 2015.         Petitioner’s scheme was detected by law

enforcement no later than the Spring of 2014, when the Federal

Bureau of Investigation in Jacksonville traced the domain names




                                  - 15 -
and email addresses to an internet service provided in petitioner’s

wife’s name according to the Presentence Investigation Report.

(Cr. Doc. #163, ¶¶ 10, 23.)             None of the amounts for which

petitioner seeks credit were paid to the victims prior to the date

of the original Indictment, much less when the scheme was detected.

The Court addresses each of petitioner’s claimed omissions from

the calculation of the loss amount to the victims below.

      (a)    Wells Fargo:

     In his initial Memorandum, petitioner asserts that Wells

Fargo’s loss should have been reduced by $100,219.29 paid from

Suntrust Bank and by $218,718.04 paid by Fifth Third Bank.            (Cv.

Doc. #2, p. 7.)      Petitioner later explains that Wells Fargo

received funds “prior to the indictment” when the $318,937.33 was

released by the United States and received by Wells Fargo on

January 30, 2016.   (Cv. Doc. #15, p. 2.)        Petitioner asserts that

this money was recovered prior to his indictment, but retained by

the government until the day of sentencing, when it was released

to Wells Fargo.      (Id.)         Further, petitioner asserts that an

additional   $488,175.96     was    recovered   by   Wells   Fargo.   (Id.)

Petitioner attaches a copy of the Motion For Entry of Final

Judgment filed by Wells Fargo in the state case which states that

Wells Fargo recovered $318,937.33 prior to filing its Amended

Complaint and recovered another $488,175.96 on or about September




                                    - 16 -
27, 2018 from the government’s sale of the forfeited real property.

(Cv. Doc. #10-1, ¶ 14.)         In sum, petitioner asserts he should have

been credited with $807,113.29 paid to Wells Fargo.                   (Cv. Doc.

#15, p. 4.)

     The record reflects that none of these funds were returned to

Wells    Fargo     before   the    offense    was     detected.       Therefore,

petitioner was not entitled to a credit against the loss for any

of these amounts, and counsel was not ineffective in failing to

present such an argument at sentencing or on direct appeal.

         (b)    Key Equipment:

     Petitioner asserts that Key Equipment recovered $712,504.01

prior to the indictment because a Hold Harmless letter was provided

by JP Morgan Chase Bank.          (Cv. Doc. #2, p. 7; Cv. Doc. #10, p. 2;

Cv. Doc. #15, p. 2-3.)            Petitioner asserts that this left only

$36,000 due to Key Equipment.           (Cv. Doc. #2, p. 7.) Petitioner

asserts he should have been credited with $712,504.01 paid to Key

Equipment.       (Id., p. 4.)

     Receiving a hold harmless letter is not the same as receiving

funds.         Additionally,    petitioner    makes    no   showing    that   Key

Equipment received any funds prior to the detection of the offenses

in this case.       Therefore, petitioner was not entitled to a credit

against the loss amount, and counsel did not provide ineffective




                                     - 17 -
of counsel in failing to raise the issue either at sentencing or

on direct appeal.

      (c)     CIT, Inc.:

     Petitioner asserts that CIT was paid $60,190.00.            (Cv. Doc.

#15, p. 4.)      Petitioner makes no factual representations about

this, and does not allege or show that such money was paid prior

to the detection of the offenses.        Even if this amount is credited

against loss amount, it would not be sufficient to change the

calculation    of   the    Sentencing   Guidelines   range.      Therefore,

counsel did not provide ineffective of counsel in failing to raise

the issue either at sentencing or on direct appeal.

      (d)     Forfeiture Amounts to Victims

     Petitioner also asserts that he should have received credit

in the calculation of the loss amount pursuant to the Final Order

of Forfeiture (Cr. Doc. #205) issued on February 9, 2018 addressing

the distribution of the proceeds for the sale of his former

residence.     (Cv. Doc. #2, p. 8; Cv. Doc. #15, p. 3.)            Further,

petitioner asserts that the property was sold in 2018 for an

undervalued total of $600,000, which amount he claims should have

been offset against the total loss amount under the Sentencing

Guidelines calculation.       (Cv. Doc. #15, pp. 3-4.)        These amounts

were paid long after the sentencing, and there is no basis to

credit the amounts against the loss amount.           Petitioner was not




                                  - 18 -
entitled to a credit against the loss for any of these amounts,

and counsel was not ineffective in failing to present such an

argument at sentencing or on direct appeal.

     (3)   Reduction of Amount Derived From Wells Fargo

     Petitioner asserts that with the proper reduction credits,

petitioner did not derive more than $1 million from Wells Fargo,

as required by USSG § 2B1.1(b)(16)(A).      This made the two-level

upward adjustment inappropriate.       Petitioner asserts that “the

reduction of the loss amount, plus the non-inclusion of a non-

financial institution, CIT Group, Inc. ($485,065.18) the total

loss amount is only $293,551.42 ($778,616.60 discussed above less

$485,065.18).   This amount is substantially below the $1,000,000

enhancement amount.”   (Cv. Doc. #15, pp. 4-5.)     Petitioner also

asserts that the miscalculation should have been raised on direct

appeal.    (Cv. Doc. #1, p. 12; Cv. Doc. #2, p. 8.)       As stated

above, none of these amounts could be credited against The loss

amount, and therefore petitioner did derive more than $1 million

from Wells Fargo.   Because there was no valid basis to object to

this specific offense characteristic, counsel did not provide

ineffective assistance by failing to raise the issue at sentencing

or on direct appeal.




                              - 19 -
      (4)   Ground Three:   Forfeiture of Personal Residence

      In Ground Three, petitioner repeats that portion of Ground

One which asserts that his trial attorney was ineffective by

failing to protect his personal residence from forfeiture, which

adversely affected his wife and daughter.         Petitioner concedes

that there is an argument the house was a result of ill-gotten

gains, at least 50% belonged to his wife, who was on the title.

Petitioner argues that the time allowed for his wife to file a

claim for her portion occurred during her cancer treatments, which

were ultimately unsuccessful.    (Cv. Doc. #1, pp. 7-8; Cv. Doc. #2,

pp. 9-10.)

      As discussed above, even if forfeiture is a proper issue for

a § 2255 proceeding, petitioner cannot prevail on this issue.

There was no basis to contest the forfeiture of petitioner’s

interest in the property, as counsel did not represent petitioner’s

wife or family.

      (5) Ground Four: Cumulative Impact

      In Ground Four, Petitioner asserts that the cumulative impact

of the errors by trial/appellate counsel require reversal of his

convictions and sentence, or at least deprived him of due process

and   the    effective   assistance   of   counsel.    Alternatively,




                                - 20 -
petitioner seeks an evidentiary hearing to fully develop the facts.

(Cv. Doc. #1, pp. 9-10; Cv. Doc. #2, pp. 10-11.)

      As set forth above, there were no errors by either trial

counsel or appellate counsel in the handling of petitioner’s case.

Therefore, this issue is without merit.

      (6)    Ground Five:    Evidentiary Hearing

      What    petitioner    labels    as   Ground   Five   simply   seeks     an

evidentiary hearing if the Court cannot grant the motion.                   (Cv.

Doc. #1, pp. 10-11; Cv. Doc. #2, pp. 11-13.)             As set forth above,

the   record    demonstrates    that       no   errors   were   committed    by

petitioner’s trial counsel or on direct appeal.                 Therefore, no

hearing is warranted.

      Accordingly, it is hereby

      ORDERED AND ADJUDGED:

      1.     Petitioner’s Motion Under 28 U.S.C. Section 2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal

Custody (Cv. Doc. #1; Cr. Doc. #211) is DENIED in its entirety on

the merits.

      2.     The Clerk of the Court shall enter judgment accordingly

and close the civil file.       The Clerk is further directed to place

a copy of the civil Judgment in the criminal file.

      IT IS FURTHER ORDERED:




                                     - 21 -
     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.       A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.    28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).       “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2).       To make such a

showing,   Petitioner   “must   demonstrate   that   reasonable   jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003)(citations omitted).       Petitioner has not made the

requisite showing in these circumstances.

     Finally, because Petitioner is not entitled to a certificate

of appealability, he is not entitled to appeal in forma pauperis.

     DONE and ORDERED at Fort Myers, Florida, this           26th     day

of February, 2020.




Copies:
Petitioner
AUSA




                                 - 22 -
